

Exhibit 10.1
TENTH AMENDMENT


TENTH AMENDMENT, dated as of May 19, 2020 (this “Amendment”) to the Amended and
Restated Master Purchase and Sale Agreement, dated as of March 6, 2017, as
amended by the First Amendment, dated as of September 14, 2017, by the Second
Amendment, dated as of November 3, 2017, by Omnibus Amendment No. 2 to Basic
Documents (Ally-Carvana Flow), dated as of January 4, 2018, by the Third
Amendment, dated as of November 2, 2018, by the Fourth Amendment, effective as
of January 4, 2019, by the Fifth Amendment, effective as of March 6, 2019, by
the Sixth Amendment, effective as of April 19, 2019, by the Seventh Amendment,
effective as of March 19, 2020, by the Eighth Amendment, effective as of March
24, 2020, and by the Ninth Amendment, effective as of April 29, 2020 (the
“Master Purchase and Sale Agreement”), among CARVANA AUTO RECEIVABLES 2016-1
LLC, a Delaware limited liability company, as Transferor (the “Transferor”),
ALLY BANK, a Utah chartered bank, as a Purchaser (in such capacity, a
“Purchaser”), and ALLY FINANCIAL INC., a Delaware corporation, as a Purchaser
(in such capacity, a “Purchaser” and, together with Ally Bank, the
“Purchasers”).


WITNESSETH:


WHEREAS, the Transferors and the Purchasers are parties to the Master Purchase
and Sale Agreement pursuant to which the Purchasers have agreed to purchase
specified portfolios of receivables and related property from the Transferor;
and


WHEREAS, the parties wish to amend the Master Purchase and Sale Agreement in
certain respects;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION I
DEFINITIONS


Section  1.01 Defined Terms. Unless otherwise defined herein, capitalized terms
used in the above recitals and in this Amendment are defined in and shall have
the respective meanings assigned to them in (or by reference in) Appendix A to
the Master Purchase and Sale Agreement.


SECTION II
AMENDMENTS


Section 2.01 Amendments to Section 2.1(a) (Transferor Obligation). Section
2.1(a) of the Master Purchase and Sale Agreement is hereby amended as set forth
below by inserting each term thereof which is double underlined in the place
where such term appears below and deleting the stricken text:


Certain information has been excluded because it both (i) is not material and
(ii) would be competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------





"(a) Transferor Obligation. Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements set forth herein, the Transferor commits to sell to
the Purchasers one Receivables Pool each calendar week during the Commitment
Period, except for the calendar weeks within the period from January 4, 2019 to
February 9, 2019, with a total Cutoff Date Aggregate Outstanding Principal
Balance for all such Receivables Pools sold during the Commitment Period, taken
together, equal to the Commitment Amount and each Receivables Pool sold to the
Purchaser shall have a Cutoff Date Aggregate Outstanding Principal Balance equal
to at least 100% (adjusted downward for a nonmaterial amount resulting from
application of the Selection Procedures, including the Freestyle Selection, at a
Purchase Percentage of 100%) of the aggregate principal balance of weekly pools
of receivables originated by the Seller that meet the criteria described in the
definition of “Eligible Receivable” and such other documented administrative
criteria as the Purchasers may agree to from time to time during the second
calendar week preceding the calendar week in which the related Closing Date
shall occur related to such Receivables Pool during the Commitment Period;
provided, that the Transferor shall not be obligated to sell any Receivables
Pool if the related Second Step Receivables Purchase Price for such Receivables
Pool is less than or equal to the Cutoff Date Aggregate Outstanding Principal
Balance (collectively, the “Transferor Obligation”); provided, further,
notwithstanding the maximum FICO score described in clause (xxxiv) in the
definition of “Eligible Receivable,” if the Seller elects to consummate a
Limited Sale Option under the Master Sale Agreement, then the Transferor shall
include in any related Receivables Pool that has a related Cutoff Date on and
including February 24, 2019 through and including March 24, 2019, all
Receivables (without regard to the Purchase Percentage or application of the
Freestyle Selection Criteria) where the related Obligors have a FICO score of
more than the Upper Bound FICO Score and that otherwise meet the definition of
“Eligible Receivable” (other than the Upper Bound FICO Score described in clause
(xxxiv) thereof) originated during the related Origination Period; provided
further that, in connection with a Limited Sale Option, if the Transferor sells
such Receivables with FICO scores of more than the Upper Bound FICO Score, the
Transferor shall also be required to include in such Receivables Pool all
Eligible Receivables originated during the related Origination Period with FICO
scores of not less than 590 and not more than the Upper Bound FICO Score that
otherwise meet the definition of “Eligible Receivable” with randomization codes
of the related contract numbers that are greater than the Purchase Percentage;
provided, further, that the sum of the Cutoff Date Aggregate Outstanding
Principal Balance for all Flex Receivables sold during the period beginning
April 30, 2020 through and including July 2, 2020, taken together, shall not
exceed $[***] (or such other later dates or higher amount as agreed to by the
Purchasers in their sole discretion)."


Section 2.02 Amendments to Section 2.1(b) (Purchaser Obligation). Section 2.1(b)
of the Master Purchase and Sale Agreement is hereby amended as set forth below
by inserting each term thereof which is double underlined in the place where
such term appears below and deleting the stricken text:








[***] Redacted for confidentiality purposes.



--------------------------------------------------------------------------------



"(b) Purchaser Obligation. Upon the terms and subject to the conditions set
forth in this Agreement, including Section 2.1(c) below, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Purchasers commit to purchase one Receivables Pool each calendar week during the
Commitment Period, except for the calendar weeks within the period from January
4, 2019 to February 9, 2019, on each Closing Date designated by the Transferor
pursuant to Section 4.1(a); provided that the sum of the Cutoff Date Aggregate
Outstanding Principal Balance for all Receivables Pools purchased during the
Commitment Period shall not exceed the Commitment Amount and the sum of the
Cutoff Date Aggregate Outstanding Principal Balance for all Flex Receivables
purchased during the period beginning April 30, 2020 through and including July
2, 2020, taken together, shall not exceed $[***], or such other later dates or
higher amount with respect to Flex Receivables as agreed to by the Purchasers in
their sole discretion (collectively, the “Purchaser Obligation”)."



Section 2.03 Amendments to Section 6.2(a) (Aggregate Purchase Commitment).
Section 6.2(a) of the Master Purchase and Sale Agreement is hereby amended as
set forth below by inserting each term thereof which is double underlined in the
place where such term appears below and deleting the stricken text:


"(a) Aggregate Purchase Commitment. After giving effect to such purchase and
sale, the sum of the Cutoff Date Aggregate Outstanding Principal Balance for
such Receivables Pool and the aggregate amount of the Cutoff Date Aggregate
Outstanding Principal Balance for all previous Receivables Pools within the
Commitment Period shall not exceed the amount of Purchaser’s Obligation as of
such Closing Date and the sum of the Cutoff Date Aggregate Outstanding Principal
Balance for all Flex Receivables purchased during the period beginning April 30,
2020 through and including July 2, 2020, taken together, shall not exceed $[***]
(or such other later dates or higher amount as agreed to by the Purchasers in
their sole discretion)."


SECTION III
MISCELLANEOUS


Section 3.01 Conditions to Effectiveness. This Amendment shall become effective
as of the date first written above upon the receipt of the following:


(a) a signed counterpart to this Amendment duly executed and delivered by each
of the parties hereto; and


(b) a signed copy of the Eighth Amendment to Master Sale Agreement, dated as of
the date hereof, shall have been duly executed and delivered by Carvana, LLC the
Transferor, Ally Financial, and Ally Bank.


Section 3.02 Continuing Effect of the Master Purchase and Sale Agreement. Except
as specifically amended and modified above, the Master Purchase and Sale
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Purchasers under the Master Purchase and Sale Agreement, nor constitute a
waiver of any provision of the Master Purchase and Sale Agreement.




[***] Redacted for confidentiality purposes.



--------------------------------------------------------------------------------



Section 3.03 Representations and Warranties. The representations and warranties
of the Seller and the Transferor contained in the Basic Documents shall be true
and correct in all material respects as of the effective date of this Amendment.


Section 3.04 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Purchasers, the Servicer and their respective successors and
permitted assigns.


Section 3.05 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. The parties intend
that faxed signatures and electronically imaged signatures including as .pdf
files shall constitute original signatures and are binding on all parties. In
case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. This Amendment contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings other than any fee letter contemplated hereby.


Section 3.06 GOVERNING LAW. SUBMISSION TO JURISDICTION, ETC.


(a)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


(b)THE TRANSFEROR AND THE PURCHASERS HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE TRANSFEROR AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.





--------------------------------------------------------------------------------



(c)THE TRANSFEROR AND THE PURCHASERS EACH HEREBY WAIVES (TO EXTENT THAT IT MAY
LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR IN CONNECTION WITH THIS AMENDMENT. INSTEAD, ANY DISPUTE RESOLVED
IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


Section 3.07 Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction hereof.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



CARVANA AUTO RECEIVABLES 2016-1 LLC,as TransferorBy:/s/ Paul BreauxName:Paul
BreauxTitle:Vice PresidentALLY BANK,as PurchaserBy:/s/ William R.
ThompsonName:William R. ThompsonTitle:Authorized RepresentativeALLY FINANCIAL
INC.,as PurchaserBy:/s/ Thomas ElkinsName:Thomas ElkinsTitle:Authorized
Representative




Agreed to and Accepted by:CARVANA, LLC,as SellerBy:/s/ Paul BreauxName:Paul
BreauxTitle:Vice President






